Title: To James Madison from George Hay, 2 September 1805 (Abstract)
From: Hay, George
To: Madison, James


          § From George Hay. 2 September 1805, Richmond. “Mr Wagners letter of the 10th ult. requesting information concerning the estate of the late Major Ludeman was received on the 13th.
          
          “As to the real estate of which Major Ludeman died seised, I can learn nothing, except this, that at the time of his death, his lands in Kentucky were under the care of Colo. Richard C. Anderson, with whom the Executors Mr Heth and Mr Richardson, have had no communication. You know, Sir, that by our laws, the Executors do not represent the testator as to his lands.
          “The history of the Military certificates ($1600) which Major Ludeman left, or rather was supposed to have left, is somewhat singular. They constitute at this moment the Subject of a controversy between the Agent of Mr Lekampe, acting for Ludeman’s sisters in Europe, and Mr Heth. The accounts of Mr Heth as Executor, have been lately referred by an order of Court to a Commissioner. Having attended the Commissioner as Mr Heth’s counsel, I became acquainted with the following circumstances.
          “The certificates in question, it appears, were at the time of Ludemans death, in the hands of one Graves, a notorious speculator. Heth understood from his friend that they had been pledged as security for a small sum borrowed, and soon after his death offered to redeem them. Graves alledged that he had purchased them, and of course refused to surrender. A warm dispute arose, which was terminated by an agreement to leave the question to reference. Mr Pennock, now of Norfolk, and Mr Joseph Higbee now of Philada were the referrees. They decided in favor of Graves. Mr Heth at that time, a young man of warm feelings, indignant at the success of Grave’s Villany, and influenced by sentiments of respect for his deceased friend, immediately purchased certificates of the same description and amount, saying that he made the purchase for the benefit of Ludeman’s sisters. The money however, with which the purchase was made, was taken out of the funds of Heth and Munford. The latter was then in France. On his return, he and Mr Heth parted, and Munford took possession, without ceremony of the certificates thus purchased, as the Books proved that they were purchased with the Company’s money. Heth afterwards commissioned Loff & Higbee to get $1600 in certificates for him, which he intended to apply in discharge of the legacy left by Ludeman to his sisters. Loff & Higbee executed their Commission, but Mr Heth being in arrears to them, the certificates were afterwards sold on his account. Thus the matter rested, until Mr Heth was called to account by the Agent of Lekampe.
          “The foregoing facts I believe to be true: Mr   consulted me as his friend as well as his Counsel and solemnly protested, I am sure with sincerity, that if I thought he was bound by law or by any principle of justice or honor to pay the value of the certificates, he would instantly make the sacrifice. My opinion was, and yet is, that he was under no obligation in law or conscience, to pay the legacy, without having received the certificates. That he never did and never could obtain the certificates is admitted: but it was conceived by some that he had made himself responsible by his subsequent acts. This idea however seems to be now abandoned.
          “The other personal property of Mr Ludeman was very inconsiderable: and for that Mr Heth has been always ready to account.
          “Mr George Tucker, attorney at law, was the Counsel opposed to Mr Heth. He will very readily, I have no doubt, if requested, communicate his ideas on the subject. Having acted as Mr Heth’s Counsel, and having great confidence in his Integrity, I may perhaps be favorable to him in my statement. I beg leave therefore to refer you to Mr Tucker.”
        